 


 HR 907 ENR: United States-Jordan Defense Cooperation Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 907 
 
AN ACT 
To improve defense cooperation between the United States and the Hashemite Kingdom of Jordan. 
 
 
1.Short titleThis Act may be cited as the United States-Jordan Defense Cooperation Act of 2015. 2.FindingsCongress makes the following findings:
(1)As of January 22, 2015, the United States Government has provided $3,046,343,000 in assistance to respond to the Syria humanitarian crisis, of which nearly $467,000,000 has been provided to the Hashemite Kingdom of Jordan. (2)As of January 2015, according to the United Nations High Commissioner for Refugees, there were 621,937 registered Syrian refugees in Jordan and 83.8 percent of whom lived outside refugee camps.
(3)In 2000, the United States and Jordan signed a free-trade agreement that went into force in 2001. (4)In 1996, the United States granted Jordan major non-NATO ally status.
(5)Jordan is suffering from the Syrian refugee crisis and the threat of the Islamic State of Iraq and the Levant (ISIL). (6)The Government of Jordan was elected as a non-permanent member of the United Nations Security Council for a 2-year term ending in December 2015.
(7)Enhanced support for defense cooperation with Jordan is important to the national security of the United States, including through creation of a status in law for Jordan similar to the countries in the North Atlantic Treaty Organization, Japan, Australia, the Republic of Korea, Israel, and New Zealand, with respect to consideration by Congress of foreign military sales to Jordan. (8)The Colorado National Guard’s relationship with the Jordanian military provides a significant benefit to both the United States and Jordan.
(9)Jordanian pilot Moaz al-Kasasbeh was brutally murdered by ISIL. (10)On February 3, 2015, Secretary of State John Kerry and Jordanian Foreign Minister Nasser Judeh signed a new Memorandum of Understanding that reflects the intention to increase United States assistance to the Government of Jordan from $660,000,000 to $1,000,000,000 for each of the years 2015 through 2017.
(11)On December 5, 2014, in an interview on CBS This Morning, Jordanian King Abdullah II stated— (A)in reference to ISIL, This is a Muslim problem. We need to take ownership of this. We need to stand up and say what is wrong; and
(B)This is our war. This is a war inside Islam. So we have to own up to it. We have to take the lead. We have to start fighting back.. 3.Statement of policyIt should be the policy of the United States—
(1)to support the Hashemite Kingdom of Jordan in its response to the Syrian refugee crisis; (2)to provide necessary assistance to alleviate the domestic burden to provide basic needs for the assimilated Syrian refugees;
(3)to cooperate with Jordan to combat the terrorist threat from the Islamic State of Iraq and the Levant (ISIL) or other terrorist organizations; and (4)to help secure the border between Jordan and its neighbors Syria and Iraq.
4.Sense of CongressIt is the sense of Congress that— (1)expeditious consideration of certifications of letters of offer to sell defense articles, defense services, design and construction services, and major defense equipment to the Hashemite Kingdom of Jordan under section 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)) is fully consistent with United States security and foreign policy interests and the objectives of world peace and security;
(2)Congress welcomes the statement of King Abdullah II quoted in section (2)(11); and (3)it is in the interest of peace and stability for regional members of the Global Coalition to Combat ISIL to continue their commitment to, and increase their involvement in, addressing the threat posed by ISIL.
5.Enhanced defense cooperation
(a)In generalDuring the 3-year period beginning on the date of the enactment of this Act, the Hashemite Kingdom of Jordan shall be treated as if it were a country listed in the provisions of law described in subsection (b) for purposes of applying and administering such provisions of law. (b)Arms Export Control ActThe provisions of law described in this subsection are—
(1)subsections (b)(2), (d)(2)(B), (d)(3)(A)(i), and (d)(5) of section 3 of the Arms Export Control Act (22 U.S.C. 2753); (2)subsections (e)(2)(A), (h)(1)(A), and (h)(2) of section 21 of such Act (22 U.S.C. 2761);
(3)subsections (b)(1), (b)(2), (b)(6), (c), and (d)(2)(A) of section 36 of such Act (22 U.S.C. 2776); (4)section 62(c)(1) of such Act (22 U.S.C. 2796a(c)(1)); and
(5)section 63(a)(2) of such Act (22 U.S.C. 2796b(a)(2)). 6.Memorandum of understandingSubject to the availability of appropriations, the Secretary of State is authorized to enter into a memorandum of understanding with the Hashemite Kingdom of Jordan to increase economic support funds, military cooperation, including joint military exercises, personnel exchanges, support for international peacekeeping missions, and enhanced strategic dialogue. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
